                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division

 JASON KESSLER

 and

 DAVID MATTHEW PARROTT,

                        Plaintiff,
 v.                                                            Civil Action No. 3:19-CV-00044


 CITY OF CHARLOTTESVILLE,
 TARRON J. RICHARDSON, in his
 official capacity, AL S. THOMAS in his
 individual capacity, BECKY CRANNIS-CURL
 in her individual capacity, MAURICE JONES
 in his individual capacity,

                        Defendants.

              CITY OF CHARLOTTESVILLE AND TARRON RICHARDSON’S
                              REBUTTAL BRIEF

        Comes now the City of Charlottesville (“City”) and Tarron Richardson (“Richardson”),

 by counsel, pursuant to Rule 11(c)(1) W.D.Va.Civ.R. and submits the following reply to

 Plaintiff’s Response in Opposition to Motion to Dismiss (Doc 47):

        1. Plaintiffs’ only attempted claim in their Complaint in Count IV against the City is

 based on Monell v. New York City Department of Social Services, 436 U.S. 658, 690 (1978).

 However, under Monell in order to state a First Amendment claim against the City, plaintiffs are

 required to allege a predicate plausible First Amendment constitutional violation against its

 former Police Chief Al Thomas, Jr. (“Thomas”) and former City Manager Maurice Jones

 (“Jones”). Plaintiffs’ Complaint fails to do so for the reasons previously stated in the City’s

 Brief in Support of its Motion to Dismiss (Doc 39) as to this predicate requirement and for the




Case 3:19-cv-00044-NKM-JCH Document 49 Filed 11/15/19 Page 1 of 4 Pageid#: 505
 reasons set forth in the briefs filed by Thomas (Doc 43) and Jones (Doc 45) on this issue, plus

 any additional authority and argument on the issue submitted in the rebuttal briefs filed by either

 of them all of which is incorporated herein. The Court should dismiss the Complaint against the

 City since no predicate § 1983 First Amendment plausible claim is stated against Thomas or

 Jones and they are entitled to immunity. Evans v. Chalmers, 703 F.3d 636, 654-55 (4th Cir. 2012)

 (holding that because “all plaintiffs failed to state predicate § 1983 claims against the individual

 officers [due to qualified immunity], we must also hold that all plaintiffs have failed to state

 supervisory liability, Monell liability, and ‘stigma-plus’ claims.”) ; Waybright v. Frederick Cnty.,

 528 F.3d 199, 203 (4th Cir. 2008); City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986);

 Turner v. Thomas, 317 F. Supp 3d 704, 716 (W.D.Va.2018).



        2. Plaintiffs’ First Amendment claim rests on conclusory allegations that a claimed order

 (alleged in ¶ ¶50-51 of the Complaint) to not “engage over every little thing,” not to “go in and

 break up fights” and not to interrupt “mutual combat”) constituted a “heckler’s veto” based right

 under First Amendment case law. The conclusory allegation of a “heckler’s veto” is a legal

 conclusion that is not accepted as true for the purposes of ruling on the Motions to Dismiss. Bell

 Atl. Corp v. Twombly, 550 U.S. 544, 555 (2007). Plaintiffs claim in their brief that their case

 begins and ends with the issue of whether the factual allegations in their Complaint amount to a

 heckler’s veto. However, Plaintiffs cite no case in their brief supporting the existence of the

 “right” they rely on. The claimed “order” and policy posited by Plaintiffs, which ultimately

 resulted in the declaration of an unlawful assembly, applied equally to both Alt-Right protestors

 and counter-protestors and manifestly does not amount to a heckler’s veto under First

 Amendment case law.




                                                   2
Case 3:19-cv-00044-NKM-JCH Document 49 Filed 11/15/19 Page 2 of 4 Pageid#: 506
         3. Plaintiffs’ reliance in their Response Brief on an out of context misquote from dicta in

 the Fourth Circuit’s opinion in Berger v. Battaglia, 779 F.2d 992 at 1001 (4th Cir. 1985) does not

 establish, contrary to plaintiffs’ claim in their brief, that the City through its individual officers

 had any duty under the First Amendment to provide a security detail unilaterally to Kessler’s

 Alt-Right group. The “stringently safeguarded” reference in Berger applies equally to both

 protestors and counter-protestors and is conditioned on speech by each which was by “peaceable

 means” – not the Alt-Right and counter protestor fights and “mutual combat” which resulted in

 an equally applied declaration of an unlawful assembly in this case. Simply stated the First

 Amendment does not protect violence. NAACP v. Clairborne Hardware Co., 458 U.S. 886, 916

 (1982). Finally as the City and other Defendants noted in their briefs this Court has previously

 held in Turner v. Thomas 313 F. Supp. 3d 704, 715 (W.D.Va.2018), aff’d 930 F.3d 640 (4th Cir.

 2019) that “there is simply no constitutional right to state protection from “criminals or madmen”

 and a state official’s failure to provide such protection “is not actionable under §1983.”.

 Plaintiffs First Amendment right to freedom of speech does not include a constitutional right to

 protection, not to mention from mutual combat especially where the “policy” assailed applies

 equally to mutual combat and fights between protestors and counter protestors.



         4. Tarron Richardson’s Motion to Dismiss the only claim against him, which is in his

 official capacity, should be dismissed since plaintiffs admit in their response to Richardson’s

 brief that they’re unaware of any reason why he should not be dismissed.




                                                    3
Case 3:19-cv-00044-NKM-JCH Document 49 Filed 11/15/19 Page 3 of 4 Pageid#: 507
         Wherefore, the City of Charlottesville and Tarron Richardson move the Court to grant

 their respective Motions to Dismiss and dismiss plaintiff’s Complaint against them, with

 prejudice.

                                    CITY OF CHARLOTTESVILLE
                                       TARRON RICHARDSON
                                             By Counsel


 s/Richard H. Milnor
 Richard H. Milnor, Esquire (VSB #14177)
 Zunka, Milnor & Carter, Ltd.
 414 Park Street
 P O Box 1567
 Charlottesville VA 22902
 Telephone: (434) 977-0191
 Facsimile: (434) 977-0198
 rmilnor@zmc-law.com
 Counsel for City of Charlottesville and Tarron Richardson




                                    CERTIFICATE OF SERVICE

         I hereby certify that on the 15th day of November, 2019, I electronically filed the foregoing

 Brief with the Clerk of the Court using the CM/ECF system, which will send notification of such

 filing to all counsel of record.



                                         s/Richard H. Milnor




                                                   4
Case 3:19-cv-00044-NKM-JCH Document 49 Filed 11/15/19 Page 4 of 4 Pageid#: 508
